Citation Nr: 0813227	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  07-06 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for disc disease of the lumbar spine and, 
if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The veteran and his wife presented testimony before a 
Decision Review Officer (DRO) at the RO in December 2006.  A 
transcript of the hearing is of record.  

In December 2007, the veteran was afforded a personal hearing 
before the undersigned Acting Veterans Law Judge sitting in 
North Little Rock, Arkansas.  A transcript of the hearing is 
of record.

In a February 2006 VA Form 21-4138, the veteran requested 
consideration of non-service-connected VA pension benefits.  
The RO sent a letter to the veteran in May 2006, which 
advised him of what evidence was needed to support such a 
claim, but review of the claims folder does not reveal any 
further action taken.  Therefore, this matter is REFERRED to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  A January 2002 rating decision denied service connection 
for a back condition, disk degeneration and disk bulging, 
finding that there was no evidence of a back condition in 
service, and there was no medical evidence linking the 
current back disorder to service; notice of the decision was 
sent on January 16, 2002; and the veteran did not enter a 
notice of disagreement within one year of issuance of notice 
of the decision.

2.  Additional evidence received since January 2002 rating 
decision on the issue of service connection for disc disease 
of the lumbar spine relates to an unestablished fact 
necessary to substantiate the claim.  

3.  There is no medical evidence of record showing that the 
veteran's disc disease of the lumbar spine is etiologically 
related to active service or to his service-connected 
disabilities of the bilateral knees, elbows, or shoulders.  


CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied service 
connection for a back condition, disk degeneration and disk 
bulging, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen 
service connection for disc disease of the lumbar spine.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The criteria for service connection for disc disease of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Service Connection

The veteran seeks to establish service connection for disc 
disease of the lumbar spine.  See February 2006 VA Form 21-
4138.  Although the RO initially declined to reopen the 
claim, during the appeal it reopened the veteran's claim for 
service connection, and denied the claim on the merits.  
Regardless of the RO's actions, the Board has an obligation 
to make an independent determination of its jurisdiction 
regardless of findings or actions by the RO.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  

The veteran initially filed a claim for service connection 
for an undiagnosed back disorder in August 2001.  See VA Form 
21-4138.  The issue was adjudicated as entitlement to service 
connection for a back condition, disk degeneration and disk 
bulging.  See January 2002 rating decision.  The RO denied 
the claim on the bases that there was no evidence of a back 
condition in service, and there was no medical evidence 
linking the current back disorder to service.  The veteran 
was informed of this decision by letter dated January 16, 
2002, but he did not file a timely appeal.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.302(a) (2001) (a 
claimant must file a notice of disagreement with a 
determination within one year from the date that that agency 
mails notice of the determination).  Consequently, the 
January 2002 rating decision denial of service connection 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2007).

The veteran filed a claim to reopen in February 2006, and 
this appeal ensues from the July 2006 rating decision that 
declined to reopen the claim.  Subsequently during the 
appeal, as evidenced by the statement of the case and 
supplemental statement of the case, the RO reopened the 
veteran's claim and denied service connection for disc 
disease of the lumbar spine on the merits.  As a general 
rule, once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If 
thereafter new and material evidence is received, the claim 
shall be reopened, and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303 (2007).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2007).  Service connection may also be granted for 
any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or is aggravated by a service-connected disability.  Id; 
Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  (The 
Board notes the changes to 38 C.F.R. § 3.310 effective in 
October 10, 2006, but finds the previous version of 38 C.F.R. 
§ 3.310 potentially more favorable to the veteran)

Evidence before the RO in January 2002 consisted of the 
veteran's service medical records, which are devoid of 
reference to complaint of, or treatment for, problems with 
his back.  At the time of his separation from active service, 
clinical evaluation of the veteran's spine was normal.  See 
July 1982 report of medical examination.  The evidence also 
included several VA compensation and pension (C&P) 
examination reports, during which there were no complaints 
made by the veteran regarding his back and no notations 
referencing back problems made by the examining physicians.  
See December 1984, April 1990, November 1991 and June 1995 
examination reports.  In fact, during the December 1984 
examination, the examining physician reported that the 
veteran did not show any evidence of lumbar disc disease.  
The VA and private treatment records associated with the 
claims folder in January 2002 contained no record of 
treatment related to the veteran's back.  See records from 
Dr. Poff; records from Little Rock VA Medical Center (VAMC).  
A June 2001 magnetic resonance imaging (MRI) from Conway 
Regional Health System contained an impression of L5-S1 disk 
degeneration and a small to moderate sized central and left 
paracentral disk herniation that abuts the left S1 nerve 
rootlet as it emerges from the thecal sac; and mild narrowing 
and degeneration and bulging of the disk at L1-2.  There was 
no medical evidence, however, linking the June 2001 findings 
on MRI to service.  

Evidence added to the record since the RO's 2002 decision 
includes two January 2007 lay statements in support of the 
veteran's claim.  L.E.W. writes that he knew the veteran when 
he was in service, though they were not in the same platoon, 
and that he remembers the veteran complaining about hurting 
his back.  L.E.W. also indicates that he saw the veteran in 
approximately 1982 or 1983 and he said his back was still 
bothering him.  J.M.F. writes that he served with the veteran 
in the same platoon, during which time the veteran had 
medical problems with his back that caused him to sit out 
some training operations.  These records are new, as they 
were not of record when the RO issued its January 2002 rating 
decision.  They are also material, as they are some evidence 
of a back condition in service.  

Based on this evidence, the Board finds that new and material 
evidence has been received to reopen service connection for 
disc disease of the lumbar spine.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  Having found that new and material 
evidence has been received, service connection for disc 
disease of the lumbar spine is reopened for review on the 
merits.  

Service Connection

Although the July 2006 rating decision that is the subject of 
this appeal clearly declined to reopen the claim, the 
February 2007 statement of the case (SOC) discusses the claim 
for service connection for disc disease of the lumbar spine 
and concludes that service connection remains denied on the 
basis that evidence does not show that the veteran's back 
disorder was incurred in service.  Because the RO discussed 
the merits of the underlying claim for service connection, 
and did not just consider whether there was new and material 
evidence to reopen the claim, the Board concludes that there 
is no prejudice to the appellant in reaching the merits of 
the reopened claim in this decision.  Cf. Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

At this juncture, the Board notes that, in the July 2006 
rating decision, the RO adjudicated the veteran's claim for 
service connection for disc disease of the lumbar spine on a 
secondary basis.  This was considered as a claim separate 
from the veteran's February 2006 claim to reopen.  The 
veteran continues to contend that his back problems are 
related to his service-connected disabilities.  See, e.g., 
August 2006 notice of disagreement.  While the claim for 
service connection for a back disorder is a separate theory 
of entitlement to service connection for disc disease of the 
lumbar spine, as it pertains to the same benefit for the same 
disability, it constitutes the same claim.  As such, the 
Board is required to consider both theories of entitlement 
raised by the veteran.  See Robinson v. Mansfield, No. 04-
1690 (U.S. Vet. App. Jan. 29, 2008).  For the same reasons as 
discussed above, the Board concludes that there is no 
prejudice to the appellant in adjudicating this aspect of the 
claim.  Cf. Bernard, 4 Vet. App. at 394 (1993).  

The veteran contends that he sustained injuries to his 
elbows, knees and shoulders as a result of a 1980 in-service 
fall.  He asserts that he was hospitalized, that he 
complained of back pain during the hospitalization, and that 
he was placed on light duty after his hospital discharge.  
The veteran reports that he was constantly going for 
treatment to care for the injuries to his knees, elbows and 
shoulders and that he is sure he also complained about his 
back.  He asserts that he has been told by a physician that a 
fall like that would have affected his back in addition to 
his elbows, knees and shoulders.  The veteran also contends 
that his back condition is related to his service-connected 
conditions.  He asserts that he complained of back problems 
to various doctors after his discharge from service, but x-
rays did not reveal anything.  The veteran contends that 
after going to doctors without answers or relief, he started 
taking over-the-counter pain medications.  He indicates that 
he did not complain about back problems while on the job 
because employers do not like employees with back problems.  
The veteran testified to injuring his back while working as a 
sander for a bus company in approximately 2002, after which 
he underwent back surgery.  See VA Forms 21-4138 dated 
February 2006 and May 2006; December 2006 hearing transcript; 
January 2007 statement in support of claim; February 2007 VA 
Form 9; December 2007 hearing transcript.  

As noted above, several lay statements were submitted in 
January 2007 in support of the veteran's claim.  L.E.W. 
remembers the veteran complaining about hurting his back 
while in service, and also remembers the veteran complaining 
that his back still hurt him in the early 1980s.  J.M.F. 
indicates that the veteran had back problems during service 
that caused him to sit out some training operations.  

The veteran's service medical records do document an in-
service fall from a second story, during which it was 
reported that the veteran landed on his feet but fell forward 
on outstretched arms.  X-rays of his bilateral elbows 
revealed bilateral impacted radial head fractures.  There was 
no complaint of back pain at the time o the injury.  See 
February 1980 health record; February 1980 medical record.  
Nor was there any mention of back pain nine weeks after the 
injury.  See April 1980 medical record.  In fact, the 
veteran's service medical records are devoid of reference to 
complaint of, or treatment for, problems with his back and 
clinical evaluation of his spine was normal at the time of 
his separation from active service.  See July 1982 report of 
medical examination.  

Post-service medical evidence did not contain any reference 
to problems with the veteran's back until June 2001.  See MRI 
from Conway Regional Health System (impression of L5-S1 disk 
degeneration and a small to moderate sized central and left 
paracentral disk herniation that abuts the left S1 nerve 
rootlet as it emerges from the thecal sac; and mild narrowing 
and degeneration and bulging of the disk at L1-2).  The 
evidence dated prior to this MRI contains no reference to 
complaints of back pain made by the veteran, or any 
indication that he sought treatment for such problems.  See 
December 1984, April 1990, November 1991 and June 1995 VA C&P 
examination reports; VA treatment records; records from Dr. 
Poff.  A May 2006 VA record reveals that the veteran reported 
chronic lower back pain with onset 10 or 11 years before and 
that he had surgery for a herniated disc in 2003 with good 
pain resolution.  See resident note.  

The evidence of record does not support the veteran's claim 
for service connection for disc disease of the lumbar spine 
on either a direct or secondary basis.  As an initial matter, 
his service medical records do not contain any reference to 
complaints of back pain, despite the veteran's contention 
that he must have complained about his back hurting him after 
the February 1980 fall.  In addition, the earliest post-
service medical evidence of record related to the veteran's 
back is dated June 2001, almost twenty years after his 
separation from service.  This large span of time does not 
support a finding that the veteran has had continuity of 
symptomatology since service.  

Moreover, although the veteran reports being told by a doctor 
that his back problems were related to the in-service fall, 
there is no medical evidence to support this contention.  Nor 
is there medical evidence linking his current back problems 
to any service-connected disability.  In fact, a VA treatment 
record indicates that the veteran requested a letter stating 
that his knee conditions caused his back problems, but that 
the VA physician determined that a letter to that effect 
could not be written.  See February 2006 telephone note.  
There is also no evidence that his service-connected shoulder 
and elbow disabilities caused his back problems.  In the 
absence of evidence establishing that the veteran's disc 
disease of the lumbar spine is the result of service, to 
include the 1980 in-service fall, or the result of any of his 
service-connected disabilities, service connection is not 
warranted and the claim must be denied.  See 38 C.F.R. 
§§ 3.303, 3.310.  

Notice and Assistance

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the claim for service connection for disc disease of the 
lumbar spine has been reopened, any defect in the notice as 
required by Kent would be harmless.  

Prior to the issuance of the July 2006 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection, to include on a secondary basis, and of his and 
VA's respective duties in obtaining evidence.  He was also 
advised to send any evidence in his possession that pertained 
to his claim.  See May 2006 letter.  Accordingly, the duty to 
notify has been fulfilled concerning this claim.  The Board 
acknowledges that the veteran was not provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection.  There is no prejudice in proceeding 
with the issuance of a final decision, however, as his claim 
is being denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical, VA, and private 
treatment records have been associated with the claims 
folder.  The Board acknowledges although several VA C&P 
examinations were conducted to ascertain the severity of the 
veteran's service-connected knee, elbow and shoulder 
disabilities, no VA examination pertinent to his claim for 
service connection for disc disease of the lumbar spine has 
been conducted.  Remand for a medical examination is not 
warranted in this case, however, as the service-medical 
records are devoid of reference to complaint of, or treatment 
for, a back problem.  In addition, although the veteran 
reports persistent symptoms of disability since his discharge 
from service, there are no medical records to corroborate 
this condition.  During the December 2006 DRO hearing, the 
veteran was informed of the importance of obtaining records 
of prior treatment.  In a January 2007 statement in support 
of claim, the veteran reported receiving treatment in 1983 
from several facilities, but also noted that he was not able 
to obtain the records associated which such treatment.  In 
the absence of post-service evidence of persistent or 
recurrent symptoms of disability, and in the absence of 
evidence suggesting that his disc disease of the lumbar spine 
is related to service or to any service-connected disability, 
a VA examination or medical opinion is not required.  See 
38 C.F.R. § 3.159(c)(4) (2007).  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

The claim for service connection for disc disease of the 
lumbar spine is reopened, and is denied on the merits.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


